                                     UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF ALABAMA

 UNITED STATES OF AMERICA                                                       JUDGMENT IN A CRIMINAL CASE
                                                                                (For Revocation of Supervised Release)

 v.
                                                                                Case Number: 1:13-CR-00004-001
 GABRIEL BUSH                                                                   USM Number: 12972-003
                                                                                Christopher Knight, Esquire
                                                                                Defendant’s Attorney

THE DEFENDANT:
        orally admitted guilt to violation of standard conditions 6, 7, & 1, and the two special conditions as set forth in the Amended
        Petition dated 2/6/2019.
        was found in violation of the statutory condition as set forth in the Petition dated 2/6/2019 after denial of guilt.

The defendant is adjudicated guilty of these violations:

  Violation Number                                         Nature of Violation                                       Violation Ended
           6                                                    Technical
       Statutory                                               New Offense                                               01/31/2019
           7                                                    Technical
           1                                                    Technical
        Special                                                 Technical
        Special                                                 Technical




The defendant is sentenced as provided in pages 2 through 2 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

       The defendant has not violated condition(s) ________________________ and is discharged as to such violation(s)
       condition.

         IT IS FURTHER ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of material changes in
economic circumstances.



                                                                         February 14, 2019
                                                                         Date of Imposition of Judgment

                                                                         /s/Terry F. Moorer
                                                                         Signature of Judge

                                                                         TERRY F. MOORER
                                                                         UNITED STATES DISTRICT JUDGE
                                                                         Name and Title of Judge

                                                                          February 20, 2019
                                                                         Date
 AO 245D (SDAL 01/16) Judgment in a Criminal Case                                                                Judgment -- Page 2 of 2

DEFENDANT:                 GABRIEL BUSH
CASE NUMBER:               1:13-CR-00004-001

                                                      IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

TWENTY-FOUR (24) MONTHS.

       The court makes the following recommendations to the Bureau of Prisons: Pursuant to the Court's order of February 15,
       2019, the Court recommends to the Bureau of Prisons that the offender be incarcerated at a facility other than FCI Talladega;
       preferably FCI Yazoo City Low, Yazoo City, Mississippi.



       The defendant is remanded to the custody of the United States Marshal.
       The defendant shall surrender to the United States Marshal for this district:

               at                                        a.m.                p.m.   on

                as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

                before 2 p.m. on
                as notified by the United States Marshal.
                as notified by the Probation or Pretrial Services Office.


                                                             RETURN
I have executed this judgment as follows:


        Defendant delivered on                                     to


at                                      , with a certified copy of this judgment.




                                                                                         UNITED STATES MARSHAL
                                                                        By

                                                                                         DEPUTY UNITED STATES MARSHAL
